Citation Nr: 1201329	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-27 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic sinus disability, to include sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his son, Mr. H.W., Jr.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim of entitlement to service connection for a chronic sinus disability, to include sinusitis.  

The Veteran, his witness, and his representative appeared at the VA Satellite Regional Office in San Antonio, Texas, in May 2009 to present oral testimony and evidence in support of his claim before the undersigned traveling Veterans Law Judge.  The transcript of this hearing has been obtained and associated with the evidence.

In June 2009, and again in May 2010, the Board remanded the case to the RO via the Appeals Management Center for additional evidentiary and procedural development, including obtaining additional treatment records since 2007, providing the Veteran with a medical examination, and obtaining additional military medical records.  The Board notes that the requested development has been carried out, in substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141 (1999).  The case was readjudicated in a November 2011 supplemental statement of the case and the prior denial was confirmed.  The case was returned to the Board in December 2011 and the Veteran now continues his appeal.

Please note that this appeal has been advanced on the Board's docket in consideration of the appellant's age, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).



FINDINGS OF FACT

1.  The clinical evidence does not demonstrate that the Veteran has a current diagnosis of a chronic sinus disability as of October 2009.

2.  To the extent that the medical record shows a clinical impression of sinusitis for the period from 2005 - 2007, the sinusitis noted in the medical records during the pendency of this claim did not have its onset during active duty.


CONCLUSION OF LAW

A chronic sinus disability, to include sinusitis, was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance of Act of 2000 (VCAA) and the duty to assist.

With respect to the service connection claim decided herein, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.  Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A letter issued in January 2005, prior to initial adjudication of the service connection claim on appeal, and a subsequent letter issued in March 2006, followed by readjudication with a supplemental statement of the case in July 2008 and January 2010, satisfied the duty to notify provisions with respect to all five of the aforementioned elements.  (See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); See also Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007):  a defect in the timing of notice is cured by the RO's readjudication of the issue in contention in a subsequent supplemental statement of the case.)  Thus, because the notice that was provided is legally sufficient, VA's duty to notify in this case is satisfied.  In any case, since the Board has concluded in this appellate decision that the preponderance of the evidence is against the service connection claim at issue, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim.  In this regard, the Board notes that in February 2006, in response to VA's request for the Veteran's service treatment records, the National Personnel Records Center (NPRC) determined that the Veteran's military records were likely to have been destroyed in the July 1973 fire at the NPRC's records storage facility in St. Louis, Missouri.  Documents associated with the Veteran's claims file show that exhaustive but ultimately unsuccessful efforts were undertaken by VA during the course of the claim to locate any available surviving records, including morning reports and Surgeon General's Office records.  In letters sent to the Veteran in February 2006 and August 2006, VA notified him that his service records were likely to have been destroyed and furnished him with a NA Form 13055, instructing him to complete the form and provide details regarding locations and dates (preferably at least the month or season and year) of treatment of his claimed sinus disability from other sources during service, so that VA could request a thorough search for alternative records that may support his claim, including records in the possession of the National Archives and Records Administration (NARA).  In response, the Veteran provided information regarding the approximate dates and locations of his treatment in service for sinusitis in two submitted NA Forms 13055.  However, research based on the information provided ultimately yielded no additional records contemporaneous to the Veteran's military service.  Otherwise, the information provided pertained to his military service treatment reports, which were likely to have been lost in the 1973 NPRC fire.  Thus, the Veteran's NA Forms 13055 provide no further useful information for finding and obtaining alternative records of treatment.  

The Board also notes that at his May 2009 hearing before the undersigned traveling Veterans Law Judge, the Veteran reported being hospitalized for several weeks for treatment of sinusitis in Leicester, England, in an old building that had been commandeered and staffed by American military medical personnel as a field hospital for American servicemen.  In response to this testimony, the Board remanded the case in May 2010, instructing VA to furnish the Veteran with another NA Form 13055 to obtain further information so that records pertaining to his reported in-service treatment for sinusitis could be obtained.  The Veteran responded in May 2010, reporting in his submitted NA Form 13055 that he received treatment for sinusitis at Camp Wheeler, Georgia, between November 1943 - December 1943 while attached to the 2034th Quartermaster Trucking Company, and at the 2nd Evacuation Hospital in Leicester, England, between January 1944 - June 1944 while attached to the 2034th Quartermaster Trucking Company, 1514 Battalion, stationed at Badder Base Air Depot.  A search obtained morning reports from 2034th Quartermaster Trucking Company showing that on June 27, 1944, the Veteran was on sick call.  However, no further records were obtained following this exhaustive search.

The Board notes that the Veteran reported receiving VA treatment for complaints relating to sinusitis in or around the 1950's at the Houston VA Medical Center (VAMC).  According to his account, after the initial consult, the VA physicians advocated surgical treatment to drain his sinuses.  The Veteran reported that he declined this treatment course, expressing his dislike for such an invasive procedure, and thereafter, although receiving VA treatment for other medical problems, he no longer sought treatment for sinusitis at VA medical facilities as he did not want to submit to sinus surgery.  The Board notes that VA had requested the Houston VAMC to conduct a search for any medical records pertaining to the Veteran's treatment at this facility from January 1950 - January 1960.  A search was undertaken and, in a June 2008 letter, the Houston VAMC informed the RO that no records of medical treatment pertaining to the Veteran for the requested dates were found.  The Board finds that this effort constituted adequate effort on part of VA to develop the evidence, and that there has been sufficient compliance in this regard with VA's duty to assist the claimant. 

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board notes that the Veteran's post-service VA medical records for the period spanning 1996 - 2009 have been obtained and associated with the claims file.  The Board acknowledges that at his May 2009 hearing, the Veteran had reported receiving treatment by private physicians for sinusitis in 1946 - 1947.  Although a search for these records was not undertaken by VA, the Board concludes that a remand to conduct an attempt to obtain them is unnecessary as the clinical evidence demonstrates that the Veteran does not presently have a diagnosis of a current and active chronic sinus disability, as will be further discussed in the analysis portion of this decision below.  In any case, the Board notes at this point that neither the Veteran nor his representative has indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal.  In this regard, the Veteran has submitted a signed statement dated November 2011 attesting that he had no additional evidence to submit in support of his claim.  

The Veteran has also been provided with a VA otolaryngological examination in October 2009 to determine the clinical status of his sinuses.  Furthermore, a clarifying addendum to the October 2009 examination report, dated December 2009, has also been obtained and associated with the evidence.  The Board has reviewed the October 2009 examination report and December 2009 addendum and notes that the Veteran's claims file was reviewed by the examiner who performed the examination and presented the addendum opinion.  Furthermore, the medical examiner provided adequate discussion of his clinical observations and a rationale to support his findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  Thus, the October 2009 VA examination and associated addendum is deemed to be adequate for purposes of adjudicating the service connection claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board acknowledges that it has a heightened obligation to consider carefully the benefit-of-the-doubt rule and that its decision must contain a careful and thorough explanation of its findings and conclusions when, as in the present appeal, the Veteran's service treatment records are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board must point out, however, that it does not read into O'Hare the presumption that the missing medical records would, if they still existed, necessarily support the Veteran's claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal must be decided on the evidence of record.

Factual background

This appeal stems from the Veteran's claim for VA compensation for a chronic sinus disability, to include sinusitis, which was filed with VA in November 2005.  The Veteran is not currently service connected for any disabilities.  

At his May 2009 hearing before the undersigned Veterans Law Judge, the Veteran testified that he served as a mechanic in the U.S. Army Air Corps (the precursor to the U.S. Air Force) during World War II.  He contends that he suffers from chronic sinusitis, which he believes had its onset in service and was the result of his exposure to variable climates and adverse weather, including dampness and extreme cold, during the course of his military service.  He reported that he first developed sinusitis, manifested by sinus pain and a malodorous nasal discharge, in 1942 while out on field maneuvers in Louisiana, for which he was treated at Camp Wheeler in Savannah, Georgia.  Afterwards, he was deployed to England, where he was hospitalized for several weeks for treatment of sinusitis in Leicester, England, in an old building that had been commandeered and operated by American military medical personnel as a field hospital for American servicemen.  He reported that he had been prescribed a medicated inhaler for his symptoms but that he was never treated with antibiotics such as penicillin.  He was thereafter treated on several additional occasions for sinusitis, whose symptoms continued to bother him after his separation from service in December 1945.  Almost immediately post-service, he received treatment for sinusitis in 1946 - 47 from private physicians.  He reported receiving medical consultation for sinusitis from VA shortly after this time, but declined to seek further treatment for sinusitis from VA after being informed that an invasive surgical procedure to drain his sinuses was the recommended treatment course as he disliked the idea of such surgery and did not wish to pursue this avenue of treatment.  He reported that he thereafter continued to suffer from sinusitis symptoms but did not seek medical treatment for them, preferring instead to treat them himself with over-the-counter medications.  The Veteran's son, H.W., Jr., reported that he had personal knowledge that the Veteran had sinus problems for the last 50 years, and that he knew when the Veteran's sinus problems were present by the unpleasant odor associated with it.     

As previously noted, the only service-related medical document of record is a morning report from the Veteran's military unit, the 2034th Quartermaster Trucking Company, showing that on June 27, 1944, the Veteran was on sick call on that date.  The report, however, does not state the specific reason for his medical absence.  Otherwise, the clinical records associated the Veteran's claims file are VA treatment reports dated from 1996 - 2009.  None are dated earlier than 1996.  These records show, in pertinent part, that in September 1996 the Veteran complained of snoring and "choking" at night.  Sleep study revealed mild upper airway resistance.  The treating physician noted that the Veteran had mild sinus congestion, but that he was able to use a continuous positive airway pressure (CPAP) machine without problem.  

Outpatient clinical records also include the reports of 17 periodic medical examinations conducted at least once or more times per year from 1998 - 2007.  Each examination report included a lengthy list of medical issues that reportedly affected the Veteran, which included a diagnostic impression of sinusitis.  However, on close reading of each examination report, other than the single mention of sinusitis in the long list of diagnostic impressions, there are no notations of any active sinus symptoms present on examination, or complaints relating to his sinuses.  The closest that any clinical report from this period comes to presenting such a problem is a June 2003 outpatient report showing complaints of a runny nose with engorged nasal mucosa that was attributed to acute rhinitis, for which he was treated with an antibiotic.  Otherwise, the reports do not show actual symptoms indicative of active sinusitis or other chronic sinus disease.

The report of an October 2009 VA otolaryngological examination and its December 2009 corrective addendum shows, in pertinent part, that notwithstanding the Veteran's reported history of sinusitis, objective assessment revealed no clinical evidence of sinusitis or other chronic sinus disease on physical or X-ray examination.  The examiner stated that there was no evidence of sinus disease; no sign of nasal obstruction or polyps; no septal deviation present; no permanent hypertrophy of the Veteran's turbinates from bacterial rhinitis; no rhinoscleroma present; no tissue loss, scarring, or deformity of the Veteran's nose; and no evidence of Wegener's granulomatosis or granulomatous infection.  The Veteran's larynx was normal and intact, and three X-ray views of his sinuses revealed normal paranasal sinuses that were characterized as being well-aerated and clear with no bony abnormalities.  The medical opinion was that there was no evidence of sinusitis on physical examination or X-ray.

Analysis

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of sinus symptoms in service will permit service connection for a chronic sinus disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board has considered the aforementioned evidence and concludes, based on the objective clinical evidence, that service connection for sinusitis is not warranted.  The Board has considered the morning report from the Veteran's military unit, the 2034th Quartermaster Trucking Company, showing that on June 27, 1944, the Veteran was on sick call.  However, the report does not show the reason for his medical absence.  Thus, there is no clinical evidence that objectively demonstrates that the Veteran received sinusitis treatment during active duty.  Although the United States Court of Appeals for the Federal Circuit has held that absence of contemporaneous medical evidence is not an absolute bar to service connection where lay evidence is credible and ultimately competent, it has specified that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  The Board must also consider the fact that nearly 70 years have elapsed since the time of the Veteran's alleged treatment for sinusitis in service.  As will be further discussed below, the Veteran is not a medical professional and thus lacks the competence to diagnose his symptoms in service as sinusitis.   In consideration of the foregoing facts, the Board has weighed the probative value of the evidence and does not find the Veteran's testimony, by itself, purporting that he received treatment for sinusitis during service, to be credible, including as a report of a contemporaneous medical diagnosis concurrent with service.  Therefore, as a factual matter, the Board finds that the Veteran's testimony in this regard does not provide a nexus, in and of itself, between his claimed sinusitis disability and his period of military service.  

Although the Veteran is competent to present lay testimony of his perceived  symptoms to establish chronicity of symptomatology since service (See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Veteran, whom the evidence establishes to be a layperson who is not possessed of any formal medical training, is not competent to provide commentary and opinion regarding matters of medical diagnoses or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, to the extent that his written statements and oral testimony are competent to attest that he experienced a history of recurrent nasal symptoms since service, the Veteran is nevertheless not competent to state that these symptoms, in fact, represented a diagnosis of sinusitis or other chronic sinus disease.  To establish such a diagnosis and to objectively link it to his period of active duty requires medical evidence from a medical professional.  The evidence does not include an objective medical opinion that states that the Veteran's reported nasal symptoms in service represented an actual diagnosis of sinusitis.  

The Board has considered the oral testimony of the Veteran's son at the May 2009 hearing.  While his testimony is useful for showing that he had personally observed symptoms such as the Veteran's malodorous nasal discharge over the course of the past 50 years, his testimony alone cannot establish a clinical diagnosis of the cause of these symptoms as the evidence does not indicate that the Veteran's son is a trained medical professional.  In any case, his testimony can only be used to show that the Veteran's nasal symptoms extended back to approximately 1959, which does not show continuity of such symptomatology back to his period of active service, which ended in December 1945.

The crucial element of a service connection claim is medical evidence of a current disability.  See 38 U.S.C.A. §§ 1110, 1131; Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The clinical evidence shows that no chronic sinus disability of any kind was found on examination in October 2009 (incorporating the findings of the December 2009 addendum), thereby demonstrating that there is no current sinus disability at the present time and VA does not allow for compensation of subjective symptoms without a clear-cut diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Sanchez-Benitez v. Principi, 259 F.3d 1356, (2001).  

Notwithstanding the absence of a clinical diagnosis of a chronic sinus disability in October 2009, the Board acknowledges that the current claim was filed with VA in November 2005, and that his VA medical records show notations of sinusitis in the reports of 17 individual VA medical examinations that were conducted in 1998 - 2007.  In the case of McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim; thus, a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  

The Board has considered the clinical records showing an impression of sinusitis on VA examinations pertinent to the period from when the Veteran filed his claim in November 2005 up to 2007.  Objectively, these records show no complaints on the part of the Veteran of any symptoms of active sinus disease or objective findings of active sinus disease to support the impression presented.  In fact, none of the examination reports for the relevant period contain any explanation on the part of the examiner as to why sinusitis was listed in the reports, whether for reasons of noting the Veteran's medical history or to reflect active symptomatology.  In any case, this evidence, while sufficient for showing a bare clinical diagnosis of sinusitis during the pendency of the claim, still does not establish any objective nexus between the Veteran's military service and the sinusitis noted in the record.  For that matter, the Board also notes that there is no medical evidence of record that objectively links any chronic sinus disease with the Veteran's period of active duty.  Therefore, notwithstanding the clinical evidence indicating the presence of sinusitis during the pendency of this claim for the period from 2005 - 2007, the Veteran has still not met the other crucial element of a service connection claim, which is medical evidence of a nexus between the claimed in-service episodes of sinusitis with the sinusitis clinically noted in 2005 - 2007.  See 38 U.S.C.A. §§ 1110, 1131.

In view of the foregoing discussion, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim for service connection for a chronic sinus disability, to include sinusitis.  In this regard, the Board finds that the objective medical evidence has greater probative weight in determining the issue on appeal than the lay evidence consisting of the testimony, statements, and contentions of the Veteran and his witness.  Because the evidence in this case is not in relative equipoise regarding the merits of the claim, the benefit-of-the-doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a chronic sinus disability, to include sinusitis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


